UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BENJAMIN KLEIN,
                            Plaintiff,                          ORDER
                     -against-
                                                                20-CV-09319 (PMH)
SHLOMO KOENIG, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

        On November 6, 2020, Plaintiff filed a Complaint alleging that Defendants violated his

constitutional rights. (Doc. 1). On February 2, 2021, the Court issued an Order of Dismissal, which

dismissed Plaintiff’s Complaint for failure to state a claim without prejudice. (Doc. 7).

        The Court granted Plaintiff leave to file an Amended Complaint within thirty days and

noted that “[i]f Plaintiff fails to submit an amended complaint within the time allowed and does

not show good cause to excuse such failure, the Court will enter a civil judgment consistent with

this order and direct the Clerk of [the] Court to terminate this matter.” (Id. at 6). The Court directed

the Clerk of the Court to “mail a copy of [the Order of Dismissal] to Plaintiff and note service on

the docket.” (Id. at 5).

        On March 31, 2021, the Court issued an Order noting that “[t]he docket does not reflect

that Plaintiff was mailed a copy of the February 2, 2021 Order of Dismissal and the Court cannot

otherwise ascertain whether the pro se Plaintiff received a copy of same.” (Doc. 8). Accordingly,

“the Court sua sponte extend[ed] Plaintiff’s time to file an Amended Complaint . . . consistent with

the standards set forth in the February 2, 2021 Order of Dismissal by 30 days.” (Id. at 1). The

March 31, 2021 Order further stated that “[i]f Plaintiff does not file an Amended Complaint by
May 3, 2021, the Court will direct the Clerk of [the] Court to terminate this action.” (Id. at 1-2).

Plaintiff has not yet filed an Amended Complaint.

        Plaintiff filed a letter dated April 16, 2021, informing the Court that he “filed for Chapter

7 protection” and providing the relevant bankruptcy docket number. (Doc. 9). Plaintiff asserts that

this “stays []his case.” (Id.). Not so. The automatic stay is applicable to actions “proceeding against

the debtor.” 11 U.S.C. § 362(1) (emphasis added). Here, however, Plaintiff, i.e., the debtor, is

pursuing claims against others.

        Under Federal Rule of Civil Procedure 41(b), “a district judge may, sua sponte, and without

notice to the parties, dismiss a complaint for want of prosecution . . . .” Taub v. Hale, 355 F.2d

201, 202 (2d Cir. 1966); see also West v. City of New York, 130 F.R.D. 522, 524 (S.D.N.Y. 1990)

(“[T]he Supreme Court has recognized the inherent power of a district judge to dismiss a case for

the plaintiff’s failure to prosecute.”); Lewis v. Hellerstein, No. 14-CV-7886, 2015 WL 4620120,

at *1-2 (S.D.N.Y. July 29, 2015) (dismissing pro se plaintiff’s complaint for want of prosecution

after the plaintiff failed to file an amended complaint or submit other filings to the court for four

months); Haynie v. Dep’t of Corr., No. 15-CV-4000, 2015 WL 9581783, at *1-2 (S.D.N.Y. Dec.

30, 2015) (dismissing pro se plaintiff’s complaint for want of prosecution after the plaintiff failed

to respond for six months).

        Accordingly, it is hereby ordered that this action is dismissed without prejudice for want

of prosecution pursuant to Rule 41(b). The Clerk of the Court is respectfully directed to terminate

this action.

        The Clerk of the Court is also respectfully directed to mail a copy of this Order, the

February 2, 2021 Order (Doc. 7), and the March 31, 2021 Order (Doc. 8) to Plaintiff at the

following address:




                                                  2
Benjamin Klein
PO Box 4905
Greenwich, CT 06831




                                  SO ORDERED:

Dated:   White Plains, New York
         May 27, 2021

                                  PHILIP M. HALPERN
                                  United States District Judge




                                  3
